Citation Nr: 1403168	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold injuries to the lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1946 to June 1951 and from June 1951 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed disability.

The matter was previously remanded by the Board in January 2013 and April 2013 for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC must review the NA Form 13055 under "Third Party Correspondence" received on September 17, 2013 and attempt to locate the Veteran's missing service treatment records (STRs) pertaining to his active duty service from June 1946 to June 1951, to include contacting the National Personnel Records Center, the Navy, or any other appropriate agency, to include the regional office in St. Louis, Missouri where the records were last sent in November 2005 under request F#23982790.  

All efforts to obtain these records should be fully documented, and the Navy, NPRC, the St. Louis, Missouri RO and other agencies must provide a negative response if the requested records are not available.

If these records cannot be located, then a formal memorandum to this effect should be prepared and then placed in the claims file.  

2.  Then the claims file should be forwarded to the February 2013 VA examiner for a supplemental opinion as to whether diagnosed metatarsalgia and onychomycosis are etiologically related to service.  For purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he experienced in-service cold exposure and foot pain in service even if not documented in the STRs.

The examiner should only conduct a physical if it is deemed necessary.

All opinions should be accompanied by supporting explanation.  

3.  Following completion of the above, the RO/AMC should readjudicate the Veteran's claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) that reflects review of the NA Form 13055 and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



